Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
Response to Arguments
Applicant's response with amendments filed 03/01/2021 have been received and entered. Applicant has added new claims 23, and amended claims 1, 6, 8, 16, and 22. New and Amended claims have been examined on the merits.
Applicant’s arguments, see Applicant Arguments pages 10-20, with respect to the amendments traversing the rejection(s) of the independent claims claim(s) 1, 16, and 22 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Marshall et al. (US 20130254401), hereinafter Marshall in view of Corbin, II et al. (US 20180211554), hereinafter Corbin.
Claim Objections
Claim 23 objected to because of the following informalities:  Claim 23 ends with a semicolon (;), therefore it is not clear whether or not other limitations are missing. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 20130254401), hereinafter Marshall in view of Corbin, II et al. (US 20180211554), hereinafter Corbin.
	Regarding Claim 1, Marshall teaches
	A method, comprising: providing a local appliance configured to store data and communicate with the Internet (Para [0005] Disclosed are embodiments for a containerized application executed by a client device …  transmitting a request for access to resources hosted by a distribution service …, receiving resources that are configured to be exclusively accessible via the containerized client side application, …); and
	providing a data access control application for controlling access to data between a predetermined start time and a predetermined end time associated with a venue- centric event, the data access control application comprising computer-executable instructions that when executed perform steps comprising (Para [0006] Disclosed are embodiments for a computing device configured to execute a distribution service for controlling distribution of resources in a networked environment. Para [0008] … method comprising the steps of transmitting requests to access resources hosted by a distribution service from a containerized client side application executed on a client device and receiving access to the resources if the client device is located at an authorized location and if the current time associated with the client device is within an authorized time window):
	receiving from a second remote server an encrypted set of second data items, at least some of the second data items being different from the first data items, the set of second data items being associated with a second authenticated event application and storing the encrypted set of second data Abstract, Disclosed are various embodiments for controlling distribution of resources on a network. In one embodiment, a distribution service receives a request from a client device to access resources hosted by a distribution service. In response, the distribution service determines whether the client device is authorized to access the distribution service. The distribution service identifies which of the resources hosted by the distribution service are accessible to the client device based on the resource grouping identifiers associated with the client device. … The distribution service then transmits the identified resources and identified distribution rules to the client device, … Para [0030] … The secure container program may further contain a decryption key specific to a distribution service 174 that enables the secure container program to decrypt resources 165 transmitted by the distribution service 174 that have been encrypted by the distribution service 174 to prevent unauthorized programs from accessing the resources 165 on the client device 120. … Para [0048] The distribution service 174 receives the request 177 and determines whether the user is authorized to access the resources 165 from the client device 120);
	receiving and validating a request for at least one of the second data items from the first authenticated event application, the request being received after the predetermined start time and before the predetermined end time (Para [0048] The distribution service 174 receives the request 177 and determines whether the user is authorized to access the resources 165 from the client device 120. Para [0052] … the distribution service 174 may additionally determine whether the client device 120 satisfies the distribution rules 171 associated with each one of the identified resources 165. … the distribution service 174 may only transmit resources 165 to client devices 120 whose time information 143 indicates that the client device 120 satisfies time rules 191 associated with the resources 165. …); and
Para [0145] In one embodiment, the distribution service 174 may transmit the authorized resources 165 to the client device 120 based on its compliance with the distribution rules 171 associated with such resources 165. … Para [0051] …Alternatively, if the distribution service 174 determines that the client device 120 has been previously provided with the decryption key associated with the distribution service 174, then the distribution service 174 may encrypt the resources 165 and transmit the resources 165 to the client device 120). 
	Marshall does not explicitly teach a method receiving from a first remote server an encrypted set of first data items associated with a first authenticated event application and storing the encrypted set of first data items on the local appliance, the set of first data items subject to restricted access, wherein the first set of data items includes data items associated with audio- visual presentation software.
	In the same field of endeavor, Corbin teaches
	receiving from a first remote server an encrypted set of first data items associated with a first authenticated event application and storing the encrypted set of first data items on the local appliance, the set of first data items subject to restricted access, wherein the first set of data items includes data items associated with audio- visual presentation software (Para [0017] In some embodiments, the at least one server can receive a request for providing of the content assignment from a user device. In some embodiments, the delivered content in the content assignment can be delivered to the requesting user device. Para [0076] Security and integration components 208 may implement various security features for data transmission and storage, such as authenticating users and restricting access to unknown or unauthorized users. … Security and integration components 208 also may use secure data transmission protocols and/or encryption for data transfers, for example, File Transfer Protocol (FTP), Secure File Transfer Protocol (SFTP), and/or Pretty Good Privacy (PGP) encryption. Para [0265] After the learning objective has been selected in either block 814 or 816, the process 800 proceeds to block 818, wherein content is selected for presentation to the user).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Marshall to incorporate the teachings of Corbin such that the method of Marshall includes receiving from a first remote server an encrypted set of first data items associated with a first authenticated event application and storing the encrypted set of first data items on the local appliance, the set of first data items subject to restricted access, wherein the first set of data items includes data items associated with audio- visual presentation software. One would have been motivated to make such combination in order to supplement the received objectives with at least some of the missing objectives; package the received objective and the supplemented missing objectives into a content assignment; and deliver content in the content assignment (Corbin, Para [0013]).
Regarding Claims 16 and 22,
Claims 16 and 22 are rejected for similar reasons as in claim 1.	
	Regarding Claim 23, the combination of Marshall and Corbin teaches all the limitations of claim 1 above,
	wherein the local application further includes an encrypted set of third data items, which are the data items from the set of second data items that are not included in the set of first data items (Marshall, Para [0028] Additionally, the client device 120 may store in a data store 122 a device profile 123, user credentials 132, a device identifier 135, and other data. …, version and usage information of various other resources stored on the client device 120, and/or any other attributes associated with the state of the client device 120. Para [0030] … The secure container program may further contain a decryption key specific to a distribution service 174 that enables the secure container program to decrypt resources 165 transmitted by the distribution service 174 that have been encrypted by the distribution service 174 to prevent unauthorized programs from accessing the resources 165 on the client device 120. …);
Claims 2, 3, 4, 6, 8, 9, 11-15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 20130254401), hereinafter Marshall in view of Corbin, II et al. (US 20180211554), hereinafter Corbin in view of Gritsch (US 20160021159), hereinafter Gritsch.
	Regarding Claim 2, the combination of Marshall and Corbin teaches all the limitations of claim 1 above,
	The combination of Marshall and Corbin does not explicitly teach a method wherein the executed computer-executable instructions perform steps further comprising encrypting the set of first data items and the set of second data items.
	In the same field of endeavor, Gritsch teaches
	wherein the executed computer-executable instructions perform steps further comprising encrypting the set of first data items and the set of second data items (Para [0078] The data 101-107 obtained and processed by the input synchronizer 108 may be stored in the data store 109 in any desired format. For example, data may be stored in relational databases, object-oriented databases, data catalogs, spreadsheets, markup documents, links to other documents, websites or programs, some combination thereof, etc. The data store 109 may store data in a secure fashion using, e.g., encryption, security permissions, some combination thereof, etc.).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Marshall and Corbin to incorporate the teaching of Gritsch such that the method of the combination of Marshall and Corbin includes wherein the executed computer-executable instructions perform steps further comprising encrypting the set of first data items and the set of second data items. One would have been 
	Regarding Claim 3, the combination of Marshall and Corbin teaches all the limitations of claim 1 above,
	wherein the set of first data items are in a first format and the set of second data items are in a second format different from the first format (Gritsch, Para [0076] The data 101-107 may be stored at the respective data sources 120 in various formats, such as in relational databases, object-oriented databases, data catalogs, spreadsheets, markup documents (e.g., extensible markup language or "XML" documents), and the like).
	The motivation/rationale to combine the references is similar to claim 2 above.
	Regarding Claim 4, the combination of Marshall and Corbin teaches all the limitations of claim 1 and claim 3 above,
	wherein the first and second formats are each selected from the group consisting of: JSON, XML, REST, SMTP, and IMAP (Gritsch, Para [0076] The data 101-107 may be stored at the respective data sources 120 in various formats, such as in relational databases, object-oriented databases, data catalogs, spreadsheets, markup documents (e.g., extensible markup language or "XML" documents), and the like).
	The motivation/rationale to combine the references is similar to claim 2 above.
	Regarding Claim 6, the combination of Marshall and Corbin teaches all the limitations of claim 1 and claim 23 above,
	wherein the executed computer-executable instructions perform the steps further comprising: receiving fourth data from mobile communications devices of a plurality of attendees of the venue-Gritsch, Para [0145] In some embodiments, attendees can use entry passes or devices (e.g., name badges, entry tickets, mobile devices with specialized application software, etc.) that have barcodes, RFID tags, near-field communication ("NFC") chips, or other information or devices that can be used to track arrivals, check-ins, movements, and the like. For example, an attendee may have a name badge with an embedded RFID device. The attendee may check in at the exposition center or be automatically detected based on the presence of the RFID. Attendee check-ins may be managed by the sponsor or some entity authorized by the sponsor, and the check-in information may be recorded and automatically provided to the exposition synchronization system 100 in real time or substantially real time. In some embodiments, the exposition synchronization system 100 may receive check-in information (onsite data 105) directly, rather than through some other entity).
	The motivation/rationale to combine the references is similar to claim 2 above.
	Regarding Claim 8, the combination of Marshall and Corbin teaches all the limitations of claim 1 and claim 23 above,
	wherein the executed computer-executable instructions perform the steps further comprising: receiving fourth data from microsensors associated with movement of a plurality of attendees of the venue-centric event, and providing the fourth data to the first authenticated event application and the second authenticated event application (Gritsch, Para [0145], In some embodiments, attendees can use entry passes or devices (e.g., name badges, entry tickets, mobile devices with specialized application software, etc.) that have barcodes, RFID tags, near-field communication ("NFC") chips, or other information or devices that can be used to track arrivals, check-ins, movements, and the like. For example, an attendee may have a name badge with an embedded RFID device.  The attendee may check in at the exposition center or be automatically detected based on the presence of the RFID. Attendee check-ins may be managed by the sponsor or some entity authorized by the sponsor, and the check-in information may be recorded and automatically provided to the exposition synchronization system 100 in real time or substantially real time. In some embodiments, the exposition synchronization system 100 may receive check-in information (onsite data 105) directly, rather than through some other entity).
	The motivation/rationale to combine the references is similar to claim 2 above.
	Regarding Claim 9, the combination of Marshall and Corbin teaches all the limitations of claim 1 and claim 8 above,
	wherein the microsensors are embedded in badges worn by the attendees (Gritsch, Para [0145], In some embodiments, attendees can use entry passes or devices (e.g., name badges, entry tickets, mobile devices with specialized application software, etc.) that have barcodes, RFID tags, near-field communication ("NFC") chips, or other information or devices that can be used to track arrivals, check-ins, movements, and the like. For example, an attendee may have a name badge with an embedded RFID device).
	The motivation/rationale to combine the references is similar to claim 2 above.
	Regarding Claim 11, the combination of Marshall and Corbin teaches all the limitations of claim 1 above,
	wherein the executed computer-executable instructions perform the steps further comprising analyzing the sets of first and second data items to optimize communicating the requested at least one second data item to the first authenticated event application (Gritsch, Para [0197], The exposition synchronization system 100 (or third-party tracking service) can then record the "click-through" and other related information, such as the identity of the attendee who clicked the link (e.g., based on an identifier included in the link). The attendee may then be automatically re-directed to the linked exhibitor's web site. By tracking "click-throughs" in this way, the exposition synchronization system 100 can generate or obtain information about the effectiveness of such preview messages. The effectiveness information can be analyzed on an aggregate basis (e.g., for an entire exposition), on an exhibitor-by-exhibitor basis, or it may be integrated with subsequent onsite data and mined for information about outcomes associated with "click-throughs" (e.g., attendees who clicked through were more or less likely to review an exhibitor's products at the exposition). In this way, the exposition synchronization system 100 can provide data-driven analytical features in addition to facilitating contacts at the exposition).
	The motivation/rationale to combine the references is similar to claim 2 above.
	Regarding Claim 12, the combination of Marshall and Corbin teaches all the limitations of claim 1 above,
	wherein the first authenticated event application is associated with an agenda for the venue-centric event (Gritsch, Para [0030], Sponsors may define the specific data elements or use third party service providers (such as the exposition venue owner, event planners, exposition managers, exposition floor mapping companies, etc.) to assist in the development of the exposition. The exposition data may include, but is not limited to: [0031] 1. Sponsor name [0032] 2. Sponsor address and other contact information [0033] 3. Sponsor goals and objectives [0034] 4. Sponsor membership list, demographic data and contact information [0035] 5. Exposition name and purpose [0036] 6. Exposition location and dates [0037] 7. Exposition events, locations and schedules [0038] 8. Exposition map and physical layout [0039] 9. Exhibitor locations within the exposition [0040] 10. Exhibitor categories, products and services).
	The motivation/rationale to combine the references is similar to claim 2 above.
	Regarding Claim 13, the combination of Marshall and Corbin teaches all the limitations of claim 1 above,
	wherein the first authenticated event application is associated with a floorplan of a venue for the venue-centric event (Gritsch, Para [0026] data collected and managed by exposition sponsors regarding the various exhibitors and attendees of an exposition can be obtained from one or more data sources under the control of the exposition sponsor. The sponsor may have different computer systems to manage exhibitor registration data and exhibition hall floorplan mapping. Para [0030], Sponsors may define the specific data elements or use third party service providers (such as the exposition venue owner, event planners, exposition managers, exposition floor mapping companies, etc.) to assist in the development of the exposition. The exposition data may include, but is not limited to: [0031] 1. Sponsor name [0032] 2. Sponsor address and other contact information [0033] 3. Sponsor goals and objectives [0034] 4. Sponsor membership list, demographic data and contact information [0035] 5. Exposition name and purpose [0036] 6. Exposition location and dates [0037] 7. Exposition events, locations and schedules [0038] 8. Exposition map and physical layout).
	The motivation/rationale to combine the references is similar to claim 2 above.
	Regarding Claim 14, the combination of Marshall and Corbin teaches all the limitations of claim 1 above,
	wherein the first authenticated event application is associated with registration of a plurality of attendees of the venue-centric event (Para [0026] The sponsor may have different computer systems to manage exhibitor registration data and exhibition hall floorplan mapping. Para [0041] exhibitors can provide data about their business and their product or service offerings via a registration form or web site. This exhibitor data 102 could be supplied to the exposition synchronization system 100 by the sponsor, but may also be created through other third parties such as exposition managers, exhibitors, registration service providers and other similar service providers. Para [0049] For example, attendees can provide data about their business and their product or service interests via a registration form or web site. This attendee data 103 could be supplied by the sponsor or attendees, but may also be created through other third parties such as exposition managers, registration service providers and other similar service providers).
	The motivation/rationale to combine the references is similar to claim 2 above.
Regarding Claim 15, the combination of Marshall and Corbin teaches all the limitations of claim 1 above,
	wherein the first authenticated event application is associated with connecting a first attendee with a second attendee based on a common interest (Gritsch, Para [0029] Data regarding other types of events and scenarios may be aggregated and used to generate targeted communications and reports, and to facilitate interactions between interested parties. For example, the systems and methods described herein can be used to facilitate contacts between colleges and prospective students, manage sports tournaments, etc.).
	The motivation/rationale to combine the references is similar to claim 2 above.
Regarding Claim 17,
Claim 17 is rejected for similar reasons as in claim 2.
Regarding Claim 18,
Claim 18 is rejected for similar reasons as in claim 3.
Regarding Claim 19,
Claim 19 is rejected for similar reasons as in claim 4.
	Regarding Claim 21, 
Claim 21 is rejected for similar reasons as in claim 6.	 
Claims 5, 7, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall et al. (US 20130254401), hereinafter Marshall in view of Corbin, II et al. (US 20180211554), hereinafter Corbin in view of Kahn et al. (US 20160192130), hereinafter Kahn.
	Regarding Claim 5, the combination of Marshall and Corbin teaches all the limitations of claim 1 above,
	The combination of Marshall and Corbin does not explicitly teach a method wherein the request originates with a mobile communications device associated with an attendee of the venue-centric event.

	wherein the request originates with a mobile communications device associated with an attendee of the venue-centric event (Para [0006] In at least some embodiments, an apparatus includes a processor and a memory communicatively connected to the processor, wherein the processor is configured to receive a venue token based on a presence of the mobile device at a venue where the venue token includes an indication of a venue-related item that the mobile device is permitted to access independent of a location of the mobile device, and send a request for the venue-related item toward a server based on the venue token). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the combination of Marshall and Corbin to incorporate the teaching of Khan such that the method of the combination of Marshall and Corbin includes wherein the request originates with a mobile communications device associated with an attendee of the venue-centric event. One would have been motivated to make such combination for controlling access to venue-related items associated with a venue (Khan, Paragraph [0003]), which includes an indication of a venue-related item that the mobile device is permitted to access (Khan, Paragraph [0004]), and support wireless communications (Khan, Para [0019]). 
	Regarding Claim 7, the combination of Marshall and Corbin teaches all the limitations of claim 1 and claim 6 above,
	wherein the local appliance provides Internet access to the mobile communications devices of the plurality of attendees (Kahn, Para [0019] The venue 110 includes a set of wireless gateways (WGs) 112.sub.1-112.sub.N (collectively, WGs 112). The WGs 112 are configured to support wireless communications of MD 160 while MD 160 is located at venue 110 (as well as other MDs which may be located at venue 110, which are omitted from FIG. 1 for purposes of clarity)).	
	The motivation/rationale to combine the references is similar to claim 5 above.
Regarding Claim 10, the combination of Marshall and Corbin teaches all the limitations of claim 1 above,
	wherein the executed computer-executable instructions perform the steps further comprising receiving a first key embedded in the set of first data items to confirm that the first authenticated event application is authenticated (Kahn, Para [0005] In at least some embodiments, a method includes using a processor and a memory for detecting a presence of a mobile device at a venue, and sending a venue token toward the mobile device based on detection of the presence of the mobile device at the venue, where the venue token includes an indication of a venue-related item that the mobile device is permitted to access independent of a location of the mobile device).
	The motivation/rationale to combine the references is similar to claim 5 above.
	Regarding Claim 20, 
Claim 20 is rejected for similar reasons as in claim 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID TALAMINAEI whose telephone number is (571)270-3283.  The examiner can normally be reached on Flexible, M-F 7:30 -5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/HAMID TALAMINAEI/Examiner, Art Unit 2436                                                                                                                                                                                                        
/Kevin Bechtel/Primary Examiner, Art Unit 2491